Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 1 of 14




 ***6MERGENW MOTION-COVID-I9 INFECTIMY *i*
                             IN THE UNITED STATES DISTRICT COURT
                            FORTHE SOUTBERN DISTRICT OFFLORIDA

                               Crim inalDocketNo.:93-CR-123-UU-4

 UNITED STATES OFAM ERICA,                                         FILED                       D.C.

                      Plaintlff,                                         2Et 16 2222
                                                                          ANGEI.A E.NQBLE
                                                                         CLENK U S (IISTLC'E
                V5.                                                      s,o.oFfrG .-MI
                                                                                      AMI

 BYRON W ALKER,

                      Defendant.
                                            /
         DEFENDANT'S PRO SE EM RGENCY M OTION FOR COM PM SIONATERELEASE,
         A-
          N;AQTHQRITYIN SQPPORTTBEREOF,PURSUANTTO 18U.S.C.358;(ç1R1(A)
        NOW COM ES,DefendantBYRON W ALKER,appearingpro se,andrespectfullysubmitsthis

 EmergentyMotionforCompassionate Release,pursuantto 18 U.S.C.3582(c)(1)(A)(i), andfor

 theappointmentofCJA counsel?pursuantto 18U.S.C,3006A(a)(2)(B).Insupportofthismotion,

 Defendantwould show the Cotlrtthe following:

        1.      BACKGROU ND.

        OnNovember4,1994Defendantwasconvictedafterajurytrialofconspiracytopossess
  with intentto distribute cocaine and ''use''afirearm during and in relati
                                                                          on to thatoffense,and

  possession of an unregistered firearm. Defendant was initially sentenced to 624 months

  imprisonment(360 monthsattributedto aconsecutivesentenceonthe''use''ofa machinegun
  count).Thatsentence wasreduced on May 14,2015,to 572 monthsdue to achange in the

  Guidelines.
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 2 of 14




        Defendantunsuccessfullyappealedthejudgment,andsubsequentlysoughtreview inthe
 U.S.Suprem e Court,which w as equally unsuccessful.The conviction became finalin October

 20Q0.Defendantsubsequentlymotionedthe Courtto vacatehisconvictionandsentence under

 28 U.S.C.2255.Those efforts also proved unsuccessful.Defendant is 55 years oId and has

 uôcontrolledhigh blood pressure.Heisservinghissentence atthe FederalCorrection lnstitution

 i,
  nFortDix,Newbersey(''FClFortDix''),whereDefendanthastontradedthedeadlycoronavirus.
        Defendant has a tentative release date of November 28,2033. He now moves for

 com passionate release on the ground that he,byvirtue ofnothing Iess than neglecton the part

 ofthe FederalBureau ofPrisonszhascontractedthe deadlycoronavirus,and hiscurrenthealth

 and the conditionsofconfinementplace him atriskofperishingfrom the infection.

        Il.    STATEM ENT OF RELEVANT FACTS.

        Recently tbe FederalBureau of Prisons transferred scores of inm ates into FCIFortDix

 (wherepositiveCOVID caseswerevirtuallynon-existent)from FClElkton (afacilityravaged by
 thedeadlydisease).Thatadministrativedecisionwasbotb irresponsibleandrisky.Ascouldbe
 expeded from the knowingintroduction ofthe virusinto FCIFortDix,hundredsofinm atesand

 staffhave now been infected,and there isan uncontrolled outbreakatthe institution,Notably,

 yhe Bureau ofPrisonshasfailed/refused totestthousandsofotherinmatesatthe institution-
 furtherprom oting the spread ofthe deadlydisease amongstinm atesand staff.The crisisatFCI

  FortDixhasgarnered tbeattention ofmany,jncluding Congress.See,Attachm entA.

        At Ieast439 inmates bave been exposed to,and infected with?the virus (including

  Defendant)bybeingheldincloseproximitytoinfectedinmates.Evenstaffhavebeeninfected.
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 3 of 14



        Given thecoronavirusoutbreakatFClFortDix,andtheBureauofPrisons'inabilityto stem

 the spread ofthevirus,im mediate action is40th appropriate and warranted bytheCcurt.Such

 action could verywellsave atIeastone life- thisDefendant's.

        $11.   ARGUM ENTS.

                                      PQPNT QN$
        DEIENDANT'S SENTENCE SHOULD BEM ODIFIED SINCE HE IS NOW INFEW ED
        W ITH THECORONAVIRUSASA DIRECT RESUW OFTHE BUREAU lFPRISONS?
        NEGLIGENCEAND DELIBERATE INDIFFERENCE,PRESENTING EU RAORDINARY
        ANp O M PELtING REM ONSFOR REDUCING THE R RM OF IMPRIK NM SNT

        Asapreliminarymatter,i
                             tshould benoted thatasentencingcourtdoesnothaveinherent

 authorityto modifyan otherwise valid sentence.Unitqd Syaypsv.W ashington,584 F.3d 693,700

 (6tbcir.2009).Theauthority to resentence adefendantislimited bystatute.United statesv.
 Hoosyon,529 F.3d 743,748-49 (6thcir.2008);United Stayesv.Ross,245 F.3d 577,585 (6thCir.

 2001). 18 U.S.C.3582(c)(1)(A) allows a court to modify a term of imprisonment where
 ''extraordinaryandcompellingreasonswarrant(modificationl.''Motionsunderthatsedionare
 typicallyrefetred to as''m otionsforcom passionate release.''Unite: Staypsv.M cM @.nn,No.13-

  CR-52,2020W L1901089,at*1(E,D.Ky.Apr.17,2020).''Thecompassionatereleaseprnvisions
 were ...intended to be a 'safety valve'to reduce asentence in the 'untlsualcase in which the

  defendant's circum stances are so cbanged, such as by term inalillness, that it would be

  inequitable to continue the confinementofthe prisonen'''Mnited Syatesv,Cbbers.No.02-C9-

  1144,2020W 1-91399,at*6(S.D.N.Y.Jan.8,2020).Congressamendedthecompassionaterelease
  statute forthe purposeofincreasingthe use and transparencyofcompassionate release.''Pub.

  L. No. 115-391, 132 Stat. 5194, 5239; see Rlso, Ebbers, 2020 W L 91399, at *7. Section

  3582(c)(1)(A)(i)requiresdefendant,first,to exhausthisavailable administrative remedies by
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 4 of 14




 initiallyrequestingrelieffrom theW ardenofhisfacility.18 U.S.C.3582(c)(1)(A)(i).UnitedStates
 vKpçhzNo.01-CR-083#2019W L3837727,at,11-2(E.D.Ky.Aug.14,2019).
        The amended compassionate release statute allowsa defendantto seek reliefdirectly

 ffom the courtifmorethan thirty daysIapse from the time he seeksrelieffrom hiswarden.% e.

 York,2020W t3241166,at*5(E.D.Tenn.July18,2Q19).Tothisend,Defendaptnotesthaton
 October 29, 2020, he requested that the W arden m ove this Court for a modification of

 Defendant'ssentencebased onthe imminentthreatofdeath orseriousbodilyinjuryposedby

 COVID-19,the outbreak at FCIFort Dix,and Defendant's present health conditions.

 Alaçhment B.As ofthe date ofthis motion,Defendanthas received no response from the

 W arden.

        Since Defendanthascontractedthe deadl
                                            y visus,and islikelyto suffertonsiderably asa

 resultthereof,there are extraordinary and com pelling reasonsforreducing hissentence to tim e-

 served thatdid notexistatthe time ofthe originalsentencing.Also a pointofconsideration is

 the factthatthe BttreauofPrisons- the agencyentrusted with the responsibilityand obligation

 ofproviding Defendant''suitable quatters,''''safekeepingz''''protection,''and ''care''(see,18

 U.5,C.4042(a)(2)and(3))-issolelyresponsibleforDefendanthavingcontractedtheteadlyvirus.
        ItisindisputablethattheBureauofPrisons'recklessdisregardforhum an life,andpractice

 ofintroducing the virus into FclFortDix through the transfer ofhundreds ofinmatesfrom a

 facilitythatwasplaguedbythevirus,causedDefendant'spresentphysicalinjury.Thelong-term
 effectsofthisiisease remain unknown,giventhencvelnatureofthe deadly disease.
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 5 of 14




        Given the undeniable circumstances surrounding Defendant's condition, and the

 condition ofhis confinem entwhich,ata m inimum ,prevents Defendantfrom practicing social

 distancing and requires Defendantto remain in close proximity to scoresofotherinmateswho

 have tested positive for the coronavirus - further comprom ising tbe recovery process, and

 reducing the likelihood of a fullrecovery (thereby increasing the likelihood of fatality) -
 compassionate release iswarranted. Consequently,anorderreducingDefendant'ssentenceto

 time-servedshouldissueforthwithintheinterestofjusticeandhumanity.Adecisionnottogrant

 compassionate release in thiscase isalmostcertain to workacomplete miscarriage ofjustice

 giventhesubstantialIikelihoodofdeathorseriousbodilyinjury.
                                       POINT TW O

      DEFENDANY'S 30 YEAR SENTENCE IM POSED UPON HI:CONVICTION FOR ''USE''OFA
      MACHINEGUN,THAT W ASNEVER ''ACTIVELY EM PLOYED,''M REQUIRED BY THE U.S.
      SUPREMECOURTHOLDING IN 8AtLEYv.&&/TfD STATEX 516U.s.:J7(199% M UST
      BE M ODIFIED,ASHIS ''AW UALINNOCENCE''PRESENTSBOTH EXTRAORDINARYAND
      CQM YEkUNC REM ON W ARM NTING REDUCTION QFTHETERM OFIM PAWQNM ENT
        Asthiscourthasacknowledged,Defendantwas''convictedof...useo/a/irearm during
 a drug trafficking crime...''OrderofDismissal,a'1 (1uIy 13,2020)(Dot.No.639).Thefacts
 underlying 1he offense ofconviction are straightforward and simple:In February 1993,federal

 agents began investigating cocaine-trafficking activities.That investigation Ied to informatiop

 that Defendant and others planned to rob a shipment ofdrugs arriving from the Baham as,

  However,im mediatelypriortothe robbery,Defendant'swere arrested.Thus,thwartingeventhe

 attemptto comm it the robbery.At no time was the firearms thatwere recovered '/adively

 employed''ordisplayed.Nevertheless,a GrandJuryindicted Defendant'sforusing thefirearm s,

  andthejuryconvictedthem ofsame.
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 6 of 14



        Afterthe trial,the U.S.Supreme Courtdecided Bqîley v.United states.516 U.s.2J7

 (199s),wberein the Supreme courtheld that''use''under18 U.S.C.924(c)(1)(A)requiresthe
 adive em ploymentofthe firearm during and in relation to the predicate drugtrafficking crim e

 orcrime ofviolence.There was no such 'lactive em ploym ent''in this case,and Defendant is

 ''actuatly innocent''ofthe Section 914(c)(1)(A)violation,forwhich he received adraconian 30
 yearsentence ofimprisonment- which he ispresently serving.Hisaclualinnocence,however,

 presents both an extraordinary and com pelling reason form odifying his sentence.See,e.g.,

 UnitedStatesv.Brooker,976F.3d228,234-36 (2dCir.2020)(hoIding th/tt)districtcoertisfree
 tofindthatanyreasonsare''erroord/nlrynndcompelling''forcompassionatereleasepurposes).
 Thus,the Court should modify the sentence in this case,and order Defendant's im mediate

 release.

        IV.    CO NCLUSIO N.

        Defendant,having dem onstrated thattbere ate extraordinary and com pelling reasonfor

  modifying the sentence im posed by this Court,an order granting this m otion should issue

  fertbwith-

        W HEREFORE,DefendantpraysthatthisCourtwillissueanorder(1)releasinghim onbail

  pendingthefinaldispositionofhismotionforcompassionaterelease,(2)appointingcounsel,and

  (3)grantinghismotionforcompassionaterelease.
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 7 of 14




 Dated:FortDix,New Jersey
       Decem ber2,2020



                                  Respectfullysubmitted,




                                  /s/d= x* .f*
                                  BYRON W ALKER
                                  REGISTER NO.46692-004
                                  FClFO RT DIX
                                  P.O.BOX 2000
                                  JOINT BM E M DL,NEW JERSEY 08640



        V.    CERTIFICATE0 F SERVICE.

        Thisshallcertifythatatrue and correctcopyofthismotion hasbeen furnished upon the

  OfficeoftheUnitedStatesAttorneyfortheSouthernDistrictofFlorid(AimeeJimenez,AUSA),at
  99 NE4tbstreet,Miami,Florida33132Street,bymailandfacsimile:(305)530-7976,onthis2*

  dayofDecem ber,2020.



  Dated:Decem ber2,2020

                                  /s/dr oa.r vz4'

                                   BYRON W ALKER
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 8 of 14




          A TTA C H M EN T A
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 9 of 14
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 10 of 14
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 11 of 14
Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 12 of 14
 @




             A TTA C H M EN T B
            Case 1:93-cr-00123-UU Document 669 Entered on FLSD Docket 12/16/2020 Page 13 of 14
.
.
           k   *
    3P-Atl48                                                              ZNMATE M QUEST TO STAFF (
                                                                                                  '
                                                                                                  JDFM
    CUNE lD
    J .s . DMPA mA NT 9T N sTlcE                                                                                             AEpMFv MIP YAV 7F PRISONS


        '
        r.Cp:(Nt
               4
               'rtte and Tit.
                            5e uf.
                                 ,q.
                                   -taff t1emtzer) j                                           1
                                                                                               7,
                                                                                                .A'
                                                                                                  1%E,:                                     .
                               )            / /z.                    &
                                                                      .           ,                             t
                                                                                                                ej
                                                                                                                 p, z.
                                                                                                                    - 4, 'a.o.'
                                                                                                                              7.
                                                                                                                              v.
                      :

        F.'
          aR.i
             :lM
               :'t'            .   :'
                                                   .
                                                             p       ..
                                                                                               $
                                                                                               .7
                                                                                                'b>
                                                                                                  '( *!
                                                                                                    .3 'Sr
                                                                                                         I''
                                                                                                           ;?
                                                                                                            J'
                                                                                                             - 'A1       -   x.
                           .
    .                  .                               p.e       .                                               es               a.


        '
        %f.
          t
          7'
           9'
            t< AS S'
                   ICaNM2
                        >'N''
                            *:                                                                 r
                                                                                               JN
                                                                                                t'
                                                                                                 1T *                -




                       9 y># /.a.*2 -z7#*,j/c X </./g/.trz k/tuwa vqo-
                      4.
                      (v+ t'/./ /k 4, t?:b/?b & .Jt l '-ezr
                                                      -   fèq t;.vleh
                      T 'tY fpz'/zA   e m p/r/om  4-Y, zo z' f--
                                                               ykt..
                                                                   /G'.
                                                                      T'ty                                                              -


                                               > N4 5 <ouu leyygzxïç-
                      g..
                        :n +jéù 0*
                                %hlpd
                                    'r
                                     td L  '
                                           r .
                                    X strOe - lAJo e. /Om ïky .%
                   SCAVC' tkj ujx.

                                                                          (l'
                                                                            .
                                                                            )o rto t
                                                                                   .
                                                                                   : w ri'
                                                                                         ce b:e.
                                                                                               a.o'
                                                                                               7  kk

        2)'
          r6 P(7Sk
                 !'r
                   l%.
                     1O1'
                        1*




                               Q d;.t
                                    yr.h
                                       .a t.u re   .
                                                   Q
                                                   .'t
                                                     -a ft- 1.
                                                             4
                                                             :eptb (
                                                                   !
                                                                   hr                          t
                                                                                               '
                                                                                               )ae
                                                                                                 -v)


    -
    Re cord C op y - F
                     ..'..
                       1 '
                         1.e*
                            . Cow
                                e)p z
                                ,   hr
                                     ' -. .
                                          r.77rc,ate
                                          '
                                          z
    P DF
       .                                                                   2'rb
                                                                           x  :
                                                                              ?su
                                                                                .
                                                                                -r .
                                                                                   1Ded '
                                                                                   ;    Db' l
                                                                                            5t
                                                                                            ' l
                                                                                              ts11x

                                                                                                 Tz
                                                                                                  'ï$s +
                                                                                                       'tnr
                                                                                                          't'
                                                                                                            :
                                                                                                            k z'ep la
                                                                                                                    .ces r
                                                                                                                         3D
                                                                                                                          .-14'
                                                                                                                              8 f)';
                                                                                                                                   'k
                                                                                                                                    d
                                                                                                                                    '
                                                                                                                                    )zl'ated ()t7t 8 '
                                                                                                                                                     o
                                                                                                 a.nc' B z
                                                                                                         f7.h-k'y
                                                                                                                skt4$).q
                                                                                                                       /)7t) A PR q4


    Ktz zp axrTzow 6 Ilxz,zssAeeaoeRlxu eoR% - W#'ozzoxa                                                                               SE C T IO N   6
             Case
             m
                  1:93-cr-00123-UU
                         ,    >es
                                   Document
                                     <
                                            669 Entered on FLSD Docket 12/16/2020 Page 14 of 14
                                               ,.
             mO                                            wx, k...
                                                .
                                             1 x'.<=H
                                             ,.2
                                               r                  i 14
             m
             <              .               ,, Q
                                           ,. t    x .          j:@
             JmD 8518 114.
                         1 zfKêz                fTl
                                                <     *             .
                                                                        .'.M;1
             ;              . 4J %             z
                                               m as.
                                                   $aj
                                                     jjj444,
                                                           r .': .
                                                                 j'
                                ..
                                .
                                      .          P--                         4
                                                '
#                      ,'                                                    (
4
.j
 .'y.
    ?h.              ....
                  j'.L                     .                            .k       !
f. rk.à
      e
      .:                                              .
.
                                                                                 j
                                                                                 i
                                     '
    y              . h. '             .
                                      é                   .
                                                          'j
                                                                   4.
                                                                    t.)
                   .
                                     ..E
    '
        -,                  .
)(
J
                       u
                       ,w                      ,
                                               .
                                               j           u, g
                                                           ,   .

D                 N




                                                         t1
                                                         :
                                                         =jg
                                                         td
                                                         ' 4,
                                                         It
                                                                   - .

                                                      !Q
                                                       1I!
                                                      rjï
                                                      * yj
                                                      !IJj
                                                         .
                                                      E*%x
